PER CURIAM.
Appellant correctly contends that the trial court erred in setting aside a default judgment entered in his favor, where appel-lee’s motion for relief failed to allege facts demonstrating the existence of a meritorious defense. Accordingly, we reverse and remand to the trial court with directions that appellee be permitted to make such amendments to her motion for relief as are necessary to conform to the law stated in Scott v. Premium Development, Inc., 328 So.2d 557 (Fla. 1st DCA 1976), and Bay Convalescent Center, Inc. v. Carroll, 352 So.2d 900 (Fla. 1st DCA 1977).
ROBERT P. SMITH, Jr., C. J., and McCORD and BOOTH, JJ., concur.